NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted September 16, 2009*
                                   Decided September 17, 2009

                                             Before

                                  JOEL M. FLAUM, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge          
                           
No. 08‐3181

SEAN KELLEGHAN,                                       Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 07 C 3435
RICHARD UNDERWOOD,
     Defendant‐Appellee.                              Ruben Castillo,
                                                      Judge.

                                           O R D E R

      Sean Kelleghan appeals the district court’s dismissal of his claim that Richard
Underwood breached an oral agreement to pay for certain story‐line ideas that he proposed
to market and sell to a movie studio.  We affirm.




       *
        The district court dismissed the complaint in this case under 28 U.S.C. § 1915(e)(2)
before service of process, and so the named defendant was neither served in the district court
nor is participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus the appeal is submitted on the appellant’s brief
and the record.  See FED. R. APP. P. 34(a)(2).
No. 08‐3181                                                                                   Page 2


        Kelleghan’s complaint, filed in 2007, sketched only a vague outline of an agreement
gone bad.  The complaint alleged that Kelleghan, an Illinois resident, and Underwood, a
California resident, agreed in 1996 that Underwood would develop, market, and sell
Kelleghan’s “abstract ideas” in exchange for $250,000.  The complaint further alleged that
Underwood was supposed to register Kelleghan’s ideas with the Screen Writers Guild and
retain an agent.  Underwood allegedly failed to live up to his end of the bargain.

        The district court dismissed the complaint without prejudice.  The court’s
explanation was brief: “(1) Plaintiff failed to attach a copy of his alleged 1996 contract,
(2) Plaintiff has failed to allege a timely action for breach of contract that is not barred by the
statute of limitations, and (3) Plaintiff has failed to sufficiently allege jurisdiction and
venue.”  

        Kelleghan then amended his complaint to clarify that the contract was oral, that
some of his interactions with Underwood occurred in Illinois, and that he did not discover
the breach of contract until June 2004 and December 2006.  (The late discovery of the breach,
he explains in his appeals brief, coincided with the release of the of the blockbuster
Hollywood movies “The Terminal” and “The Pursuit of Happyness”—both of which he
says are based on his ideas.)  The court dismissed the amended complaint “for the same
reasons” as the earlier complaint.  After a sequence in which the court recruited counsel to
assist Kelleghan and then allowed counsel to withdraw, the court allowed Kelleghan to file
a third complaint.  The record does not reflect whether Kelleghan yet amended his
complaint (the court had granted his motion to do so), but the court dismissed Kelleghan’s
amended complaint with prejudice, again for the same reasons the earlier complaint was
dismissed.

        On appeal, Kelleghan properly points to problems with the district court’s orders. 
For instance, he should not have been expected to attach a copy of the contract because
there was none—the contract was oral.  Furthermore California’s two‐year statute of
limitations for oral contracts, see CAL. CIV. PROC. CODE. § 339, may bar his claim of a breach
in 2004 but presents no obstacle to his claim regarding the breach in 2006.  The question of
jurisdiction is more complicated: Kelleghan alleged only that he and Underwood reside in
different states, though it is citizenship and not residency that is determinative.  See Camico
Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007).  We are mindful that
Kelleghan is proceeding pro se, and we note that our normal course of action is to remand
so that the district court can ensure that jurisdiction is in fact secure.  See Apex Digital, Inc. v.
Sears, Roebuck & Co., 572 F.3d 440, 445 (7th Cir. 2009).
No. 08‐3181                                                                                 Page 3


        But a pragmatic course here is to affirm the dismissal on the basis that Kelleghan has
failed to state a claim.  A sufficient claim must be “plausible” in that “it simply calls for
enough facts to raise a reasonable expectation that discovery will reveal evidence”
supporting the plaintiffʹs allegations.  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); see
FED. R. CIV. P. 8(a)(2); Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009); Tamayo v. Blagojevich, 526
F.3d 1074, 1083 (7th Cir. 2008).  Kelleghan’s claim that Underwood failed to pay him for
“abstract ideas,” however, falls short.  The allegations are fatally vague because they fail to
provide Underwood with meaningful guidance as to the substance of the contract. 
Kelleghan now claims that his ideas formed the basis for two major motion pictures, but
nothing in his allegations would have put Underwood on notice that those pictures were
the basis of the breach of contract suit.

                                                                                      AFFIRMED.